68 F.3d 455
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Ebenezer ALUKO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-1587.
United States Court of Appeals, First Circuit.
Oct. 19, 1995.

Louis B. Abilheira on brief for petitioner.
Frank W. Hunger, Assistant Attorney, General, Joan E. Smiley, Senior Litigation Counsel, and Vernon Benet Miles, Attorney, Office of Immigration Litigation, Civil Division, Department of Justice, on brief for respondent.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the record and petitioner's arguments.


2
We will not remand and direct the Board to consider new evidence because, so far as appears from the record, petitioner neither promptly notified the Board of his marriage before the Board issued its decision nor promptly moved to reopen under 8 C.F.R. Sec. 3.8.  See Ramirez-Gonzalez v. INS, 695 F.2d 1208, 1213-14 (9th Cir.1983);  Martinez de Mendoza v. INS, 567 F.2d 1222, 1226 n. 9 (3d Cir.1977).


3
The Immigration Judge and Board adequately explained their reasons for denying discretionary relief from deportation.  We see no basis to disturb their decision.


4
The petition for judicial review is denied.